Citation Nr: 0300506	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a 
gastrointestinal (GI) disorder.

2. Entitlement to service connection for residuals of 
malaria.

3. Entitlement to service connection for residuals of 
dengue fever.

4. Entitlement to service connection for cardiovascular 
disease.

5. Entitlement to service connection for sleep apnea.

(The issue of entitlement to service connection for a 
gastrointestinal disorder shall be the subject of a future 
appellate decision.) 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
December 1945.

This appeal arises from a September 2000 rating action 
that denied service connection for a GI disorder on the 
grounds that new and material evidence had not been 
submitted to reopen the claim, as well denied service 
connection for residuals of malaria and dengue fever, 
cardiovascular disease, and sleep apnea.  A Notice of 
Disagreement therewith was filed in December 2000.  The 
denials of service connection for residuals of malaria and 
dengue fever, cardiovascular disease, and sleep apnea were 
confirmed and continued by rating action of November 2001, 
and a Statement of the Case (SOC) was issued in April 
2002.  A Substantive Appeal was received subsequently in 
April 2002.

The Board of Veterans Appeals (Board) decision with 
respect to the petition to reopen a claim for service 
connection for a GI disorder, as well as the claims for 
service connection for residuals of malaria and dengue 
fever, cardiovascular disease, and sleep apnea is set 
forth below.  The Board is undertaking additional 
development with respect to the claim for service 
connection for a GI disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board shall provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3,099, 3,105) (January 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing 
the veteran's response thereto, the Board shall prepare a 
separate appellate decision addressing this issue.


FINDINGS OF FACT

1. Service connection for a GI disorder was denied by 
rating action of October 1949; the veteran was notified 
of the denial and did not appeal.

2. The evidence received subsequent to the October 1949 
rating action is not cumulative or redundant of evidence 
previously of record, and is so significant that it must 
be considered in order to fairly decide the merits of 
the claim for service connection for a GI disorder.

3. All notification and development action needed to fairly 
adjudicate the claims for service connection for 
residuals of malaria and dengue fever, cardiovascular 
disease, and sleep apnea has been accomplished.

4. There is no competent evidence that the veteran has had 
active malaria in or post service, or that the veteran 
currently has residuals of malaria.

5. There is no competent evidence that the veteran has had 
dengue fever in or post service, or that the veteran 
currently has residuals of dengue fever.  

6. Cardiovascular disease was first manifested many years 
post service, and there is no competent medical evidence 
linking it to any incident of service.

7. Sleep apnea was first manifested many years post 
service, and there is no competent medical evidence 
linking it to any incident of service.



CONCLUSIONS OF LAW

1. The RO's unappealed October 1949 denial of the claim for 
service connection for a GI disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R.              
§§ 3.104(a), 20.302, 20.1103 (2002).

2. Since October 1949, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for a GI disorder have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).

3. The criteria for service connection for residuals of 
malaria are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).   

4. The criteria for service connection for residuals of 
dengue fever are not met. 38 U.S.C.A. §§ 1110, 5103A, 
5107; 38 C.F.R. § 3.303 (2002).   

5. The criteria for service connection for cardiovascular 
disease are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).   

6. The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§ 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of the VA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)).

I.  New and Material Evidence to Reopen a Claim for                                      
Service Connection for a GI Disorder

For the reasons explained in more detail below, and in 
view of the Board's favorable disposition on the new and 
material evidence issue, the Board finds that the passage 
of the VCAA and implementing regulations does not prevent 
the Board from rendering a decision on this aspect of the 
claim, and that all notification and development action 
needed to render a fair decision on this claim on appeal 
has been accomplished.

By rating action of October 1949, the RO denied service 
connection for a GI disorder on the grounds that a GI 
disorder was not currently objectively demonstrated post 
service.  The evidence considered at that time included 
the veteran's service medical records which showed that he 
had GI symptoms in May and June 1943 and January 1945.  
The veteran was notified of the October 1949 determination 
by letter subsequently that month, but did not initiate an 
appeal.  

Because the veteran did not initiate an appeal of the 
October 1949 denial within      1 year of the notification 
of that decision, the decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See Veterans Regulation No. 2(a), pt. II, 
par. III; VA Regulation 1008 (effective January 25, 1936 
to December 31, 1957); 38 U.S.C.A. § 7105; 38 C.F.R. §§  
20.302, 20.1103.

Under pertinent law and VA regulations, as interpreted by 
the U.S. Court of Appeals for Veterans Claims, however, 
the VA may reopen and review a claim which has been 
previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  [Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of             38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  Given the date of claim 
culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, the VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
As indicated by the regulation cited above, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of 
all evidence submitted by a claimant since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to this 
claim was the October 1949 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record includes 
the post-service medical records of several private 
medical providers including J. Scerbo, M.D., that show 
treatment of the veteran for many GI symptoms, variously 
diagnosed, over the years from November 1986 to June 2000.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, 
and is not cumulative or duplicative of evidence 
previously of record.  The Board also finds that this 
evidence is "material" for the purpose of reopening the 
claim, as it shows the current existence of GI disorders 
which may or may not be related to the veteran's inservice 
GI symptoms.  While Dr. Scerbo and the other medical 
providers did not furnish such a medical nexus (see 
Hernandez-Toyens v. West,  11 Vet. App. 379 (1998)), to 
reopen a claim for service connection, evidence need only, 
at a minimum, contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the VA to alter its decision.  See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus finds 
that this new evidence is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a GI disorder.  

Accordingly, as new and material evidence has been 
submitted, the criteria for reopening the claim for 
service connection for a GI disorder are met, and the 
appeal is granted to this extent.  

II.  Service Connection

At the outset, the Board notes that, having considered the 
record in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims for service connection for residuals 
of malaria and dengue fever, cardiovascular disease, and 
sleep apnea has been accomplished.

In the September 2000 and November 2001 rating actions and 
the April 2002 SOC, and various correspondence from the 
RO, the veteran and his representative were notified of 
the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate 
his claims, and the evidence that has been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claims, and has been 
provided ample opportunity to submit information and 
evidence.  In April and May 2001 RO letters, the RO 
specifically informed the veteran and his representative 
of the VCAA and its requirements; what the evidence had to 
show to establish entitlement; what information he had to 
furnish; what evidence would be retrieved by the VA; what 
evidence the veteran had to obtain; what the veteran could 
do to help with his claims, and when and where he should 
send the information or evidence; and what the veteran had 
to do to obtain assistance from the VA in obtaining such 
evidence.   In addition, the May 2001 letter informed the 
veteran that the VA would make reasonable efforts to help 
him obtain the evidence, such as medical records, 
necessary to support his claims, if he signed a medical 
release and gave the VA enough information about them so 
that the VA could request them from the person or agency 
that had them.  In light of the above, and in view of the 
fact that there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will 
be obtained by the claimant and what evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  The Board finds that the VA's duty to notify 
has been met.  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims.  Extensive 
private medical records from several providers showing 
comprehensive treatment and evaluation of the veteran for 
several disabilities over the 22 years post service from 
1978 to 2000 have been obtained and associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does 
not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim 
that has not been obtained.  In a statement of June 2001, 
the veteran stated that he had read the RO's May 2001 VCAA 
development letter, and had no additional evidence to 
submit for consideration.  Thus, the Board finds that the 
duty to assist has been met.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for service 
connection for residuals of malaria and dengue fever, 
cardiovascular disease, and sleep apnea, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

A.  Service Connection for Residuals of Malaria and Dengue 
Fever

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110.  Where a veteran served 90 days or more during a 
period of war and malaria becomes manifest to a degree of 
10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection will be established when a claimant has 
a current disability that is related to an injury or 
disease incurred in or aggravated by service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

The veteran contends that he suffers from residuals of 
malaria and dengue fever that had their onset in service.  
In this case, the service medical records are completely 
negative for complaints, findings, or diagnoses of active 
malaria and dengue fever or any residuals thereof.  A copy 
of an October 1945 service medical record (received from 
the veteran in June 2000) noted that he had recently been 
exposed to malaria and dengue fever, and certified that he 
had been examined and found free of all contagious and 
communicable diseases.  On separation examination of 
December 1945, the veteran denied having any current 
disease that was disabling, and no active malaria or 
dengue fever or residuals thereof were found on 
examination.  

Post service, in June 1978 the veteran was evaluated at 
the Du Bois Hospital for complaints including fever and 
chills at times.  There were no findings or diagnoses of 
malaria or dengue fever or residuals thereof.

On May 1995 outpatient examination by Dr. Scerbo, the 
veteran's complaints included occasional sweats, 
shakiness, and flushed and hot feelings which came and 
went, were not related to eating, and had no clear 
pattern.  The doctor felt that it might be stress-related.  
There were no findings or diagnoses of malaria or dengue 
fever or residuals thereof.

An August 1996 review of the veteran's past medical 
history at the Du Bois Hospital included his history of 
dengue fever and bone fever.  There were no current 
findings or diagnoses of malaria or dengue fever or 
residuals thereof.

On February 1997 outpatient examination by Dr. Scerbo, the 
veteran's complaints included occasional hot flashes.  
There were no current findings or diagnoses of malaria or 
dengue fever or residuals thereof.

On September 1998 outpatient examination by Dr. Scerbo, 
the veteran gave a 3-day history of fever, sweats, and 
aches which then ended.  The veteran speculated that this 
might be a recurrence of dengue fever; he reported having 
had such symptoms 5 or 6 times over the course of many 
years.  There were no current findings or diagnoses of 
malaria or dengue fever or residuals thereof.

On October 1998 examination by Dr. Scerbo at the Du Bois 
Hospital, a past medical history indicated that the 
veteran had had some type of problem with dengue fever and 
bone fever in the past.  There were no current findings or 
diagnoses of malaria or dengue fever or residuals thereof.  

On January 2000 examination by A. Iluzzi, D.O., a review 
of the veteran's past medical history indicated that he 
had had dengue fever several times.  There were no current 
findings or diagnoses of malaria or dengue fever or 
residuals thereof.

On May 2000 outpatient examination by Dr. Scerbo, the 
veteran's complaints included shaking, sweats, and chills.  
On examination, the veteran's temperature was "OK."  The 
examiner noted the veteran's many-year history of this 
type of fever and shaking, which he opined had always been 
due to some kind of infection.

After reviewing the entire evidence of record, the Board 
finds that service connection for residuals of malaria and 
dengue fever must be denied because of the absence of any 
evidence that the veteran ever had active malaria or 
dengue fever in service or residuals thereof in the over 
55 years post service.  

Although the service medical records indicate that the 
veteran had been exposed to malaria and dengue fever, he 
was specifically examined for residuals thereof in October 
1945 and found to be free of active disease.  While post-
service private medical records developed from 1978 to 
2000 document the veteran's various complaints over the 
years including fever, chills, sweats, and hot flashes 
from time to time, these came and went, and there have 
been no current clinical findings of active malaria or 
dengue fever, nor is there any competent evidence that the 
symptoms he experiences represent the chronic residuals of 
malaria or dengue fever.  While the veteran himself has 
related his symptomatology to the claimed conditions, as a 
layman without medical training or expertise, he is not 
competent to offer a probative opinion on a medical 
matter, such as the diagnosis of a claimed disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, each of the claims must be denied because the first 
essential criterion for a grant of service connection-
evidence of the currently claimed disability, has not been 
met.  Where, as here, there is no competent and objective 
evidence of a current disability, there is nothing upon 
which to predicate a grant of service connection.  

The Board has considered the applicability of the benefit-
of-the-doubt doctrine, but finds that the evidence neither 
supports a finding that, nor is in relative equipoise on 
the question of whether, the veteran currently suffers 
from any dengue fever or malaria, or the residuals 
thereof.  Accordingly, that doctrine is not applicable 
with respect to these claims for service connection.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

B.  Service Connection for Cardiovascular Disease and 
Sleep Apnea

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110.  Where a veteran served 90 days or more during a 
period of war and cardiovascular disease becomes manifest 
to a degree of 10 percent within  1 year from the date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.          Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The veteran contends that he currently suffers from 
cardiovascular disease that had its onset in service in 
the form of a heart murmur.  In this case, the service 
medical records are completely negative for complaints, 
findings, or diagnoses of cardiovascular disease.  
Although a frontal systolic heart murmur, described as a 
functional pulmonic murmur, was noted on entrance 
examination of February 1943, this anomaly was not 
considered significant, and was not indicative of any 
chronic cardiovascular disease.  On separation examination 
of December 1945, the veteran denied having any current 
disease that was disabling, and the cardiovascular system 
was normal.

Post-service, private medical records from the Du Bois 
Hospital in 1978 and the private outpatient records of Dr. 
Scerbo from November 1986 to July 1987 are negative for 
findings of any cardiovascular disease.  The first 
manifestation of symptoms possibly indicative of 
cardiovascular disease was the veteran's complaint of 
chest tightness in December 1987, 42 years post service, 
when Dr. Scerbo felt that coronary artery disease (CAD) 
could not be ruled out.  A stress test was interpreted as 
abnormal; the impression was mild coronary disease in 
January 1988.  There was no medical evidence linking the 
veteran's cardiovascular disease to his military service 
or any incident thereof.  

The subsequent record shows continuing follow-up treatment 
and evaluation of the veteran for chronic cardiovascular 
disease by various private medical providers through June 
2000.  Dr. Scerbo's impression in April 1988 was chest 
pain with CAD.  The impression in April 1990 was CAD with 
aneurysmal change.  The impression in April 1992 was CAD 
with angina.  The conclusion was 3-vessel CAD following 
cardiac catheterization at the Du Bois Hospital in August 
1996.  In September 1996, the veteran underwent coronary 
artery bypass grafting times 3 at the Shadyside Hospital, 
and the diagnoses included unstable angina.  He was 
subsequently followed-up in 1996 by A. Friedman, M.D., T. 
Conte, M.D., and Dr. Scerbo.  An abdominal sonogram in 
September 1998 at the Du Bois Hospital revealed aneurysmal 
dilatation of the distal abdominal aorta.  The abdominal 
aortic aneurysm was assessed to be stable after abdominal 
ultrasound testing at the Du Bois Hospital in June 1999.  
A computerized tomography scan of the abdomen at the 
Shadyside Hospital in July 1999 showed no indication of 
leak or rupture of the aneurysm.  Again, none of these 
medical providers linked the veteran's cardiovascular 
disease to his military service or any incident thereof.        

With respect to the claim for service connection for sleep 
apnea, the veteran contends that it had its onset in 
service.  In this case, the service medical records are 
completely negative for complaints of sleep problems or 
findings or diagnoses of any chronic sleep disorder.  

Post service, private medical records from the Du Bois 
Hospital in 1978 and the private outpatient records of Dr. 
Scerbo from November 1986 to July 1989 are negative for 
complaints, findings, or diagnoses of any sleep disorder.  
On outpatient examination of November 1989, nearly 44 
years post service, the veteran complained of difficulty 
sleeping, but these symptoms were not diagnosed to be due 
to any chronic sleep disorder; rather, Dr. Scerbo noted 
that the veteran had been under a great deal of stress 
regarding his family, and had been experiencing 
anxiousness and nervousness.  There was no medical 
evidence linking the veteran's difficulty sleeping to his 
military service or any incident thereof.  There were no 
subsequent notations pertaining to the veteran's sleep 
pattern until Dr. Scerbo noted him to be sleeping better 
in November 1992.  Significantly, in August 1993 the 
veteran was noted to be sleeping pretty well despite 
stress at home, and Dr. Scerbo opined that the veteran did 
not have a sleep problem.

The veteran next complained of some trouble sleeping when 
seen by Dr. Scerbo in September 1994, but no sleep 
disorder was diagnosed.  In December 1995, the veteran's 
complained of problems sleeping, stress, tension, 
nervousness, and upset; again, Dr. Scerbo diagnosed no 
sleep disorder.  In February 1997, the veteran complained 
of problems sleeping and family stress; Dr. Scerbo's 
impression was that the sleep trouble could be reactive.  
In October 1997, he complained of trouble sleeping 
associated with much family stress; no sleep disorder was 
diagnosed. There was no medical evidence linking the 
veteran's difficulty sleeping to his military service or 
any incident thereof.  

The first manifestation of sleep problems that were 
indicative of sleep apnea was the veteran's complaints of 
daytime fatigue and not sleeping well at night, recorded 
on examination by R. Minella, M.D., in November 1999, 
nearly 54 years post service, and tests to rule-out sleep 
apnea were recommended.  There was no history or medical 
evidence linking the veteran's sleep problems to his 
military service or any incident thereof.  On December 
1999 outpatient examination by Dr. Scerbo, the veteran 
complained of snoring and stopping breathing at night.

In January 2000, Dr. Iluzzi evaluated the veteran for loud 
snoring with witnessed apneas.  After examination, the 
impression was that it was very likely that he had some 
component of obstructive sleep apnea.  After testing in 
February, Dr. Iluzzi's impression was moderate to possibly 
severe obstructive sleep apnea syndrome.  Again, there was 
no history or medical evidence linking the sleep problems 
to military service or any incident thereof.

After consideration of the entire evidence of record and 
the veteran's contentions, the Board finds that service 
connection for cardiovascular disease and for sleep apnea 
must be denied.  Both disabilities were first manifested 
several decades following separation from service, and the 
record contains no history or competent medical opinion by 
any physician linking either cardiovascular disease or 
sleep apnea to any incident of the veteran's military 
service.  Significantly, the veteran has neither presented 
nor alluded to the existence of any medical evidence 
documenting such nexus (evidence that would, in fact, 
support the claims).

The Board has considered the veteran's assertions; 
however, as indicated above, as a layman without medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter, such as the date of 
onset of a medical disability.  See Bostain, 11 Vet. App. 
at 127; Routen, 10 Vet. App. at 186.

Accordingly, the claims for service connection for 
cardiovascular disease and for sleep apnea must be denied.  
The Board has considered the applicability of the benefit-
of-the-doubt doctrine, but finds that the evidence neither 
supports a finding that, nor is in relative equipoise on 
the question of whether, there is a medical nexus between 
either of the conditions manifested post-service and the 
veteran's active military service.  Hence, that doctrine 
is not applicable with respect to these claims.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 55-57.  


ORDER

To the limited extent that new and material evidence has 
been presented to reopen a claim for service connection 
for a GI disorder, the appeal is granted.

Service connection for residuals of malaria is denied.

Service connection for residuals of dengue fever is 
denied.

Service connection for cardiovascular disease is denied.

Service connection for sleep apnea is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

